1 Reported in 258 N.W. 150.
In May, 1930, respondent, Louise M. Brown (now Louise M. Nenow) secured an absolute divorce from appellant, David Brown, *Page 212 
and was awarded the care and custody of their two minor children, Duane David Brown and Douglas George Brown, then respectively four and two years of age. In the present proceeding (1934) appellant petitioned the court for an amendment of the divorce decree so as to award such care and custody to him.
The two children were present at the trial, as were also respondent, appellant, and several other witnesses. Evidence was introduced by the respective parties relative to the manner in which the children were being cared for and would be cared for in the future by respondent, and also as to appellant's purposes and plans if custody of the children was awarded to him. The court found "that the children are well provided for, are clean and neat in appearance and are making satisfactory progress in school work." The court concluded that the welfare and best interests of the children require that they be permitted to remain in the custody and control of their mother, and denied appellant's petition.
The principal matter for the consideration of the trial court was the future welfare of the children. The burden of proof was upon appellant to show facts warranting the requested change. Whether it would be better for the children to remain in the custody of the mother or to be placed in the custody of the father depended upon the conclusions to be drawn from contradictory evidence. A recital thereof will serve no useful purpose. The trial court saw and heard the witnesses and was fully informed as to the entire situation. Fact issues only were involved; they were for the court's determination. See Dacey v. Dacey, 179 Minn. 520, 229 N.W. 868.
We have examined the record with care and have no hesitancy in holding that the findings and conclusions of the trial court were supported by abundant evidence and that there should be an affirmance.
Affirmed. *Page 213